Citation Nr: 0121861	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  01-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Counsel





INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral hearing loss is currently 
manifested by Level II hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
bilateral hearing loss is more severe than that represented 
by a noncompensable rating.  The veteran contends that he is 
not fully able to take part in family discussions or talk on 
the telephone, because he cannot hear what is being said.  In 
short, he feels he should be awarded a higher rating for his 
bilateral hearing loss.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran was 
provided a VA audio examination in March 1999 and September 
2000.  There is no indication that there are any outstanding 
VA or private medical treatment records pertinent to this 
appeal.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

The record reveals that in a March 1999 rating decision, the 
veteran was awarded service connection for bilateral hearing 
loss, which was rated as noncompensable from December 1998.  
In May 2000, the RO received the veteran's request for an 
increased rating.  The RO denied the veteran's claim in an 
October 2000 rating decision, with which the veteran 
disagreed and initiated this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  When a question arises as 
to which of two ratings apply under a particular Diagnostic 
Code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

There are two VA audiological examinations of record, dated 
in March 1999 and September 2000.  On the March 1999 VA 
audiological examination report, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
45
55
55
50
LEFT
35
55
60
65
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 74 percent in the left ear.  
The examiner diagnosed the veteran with bilateral sensori-
neural hearing loss, with bilateral tinnitus.  Arrangements 
were made to fit the veteran with new hearing aids.  

In September 2000, the veteran was afforded an additional VA 
audiological examination.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
40
55
55
50
LEFT
35
50
50
55
48

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The examiner diagnosed the veteran with mild to moderate 
sensory neural hearing loss in the right ear, and mild to 
severe sensory neural hearing loss in the left ear.  There 
was good speech discrimination bilaterally, when tested in 
quiet. 

The Board notes that the record also contains a May 2000 
statement from Larry D. McIntire, D.O., who treated the 
veteran for his hearing loss.  Dr. McIntire stated that 
audiometric testing in April 2000 revealed mild to severe 
sensorineural hearing loss.  Word recognition scores were 76 
percent in the right, and 44 percent in the left.  There was 
no indication as to what test was used to identify the word 
recognition scores, and the statement did not indicate the 
pure tone thresholds, in decibels, for the veteran's hearing.  
Thus, that statement is not helpful for evaluating the 
severity of the veteran's hearing loss under the schedular 
criteria for his hearing loss disability contained in the 
Schedule for Rating Disabilities.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  Looking first to the results of 
the March 1999 examination, the Board notes that considering 
that the veteran's right ear manifested an average puretone 
threshold of 50, and 92 percent of speech discrimination, the 
right ear met a Level I designation.  38 C.F.R. § 4.85, Table 
VI.  As the left ear manifested an average puretone threshold 
of 54, and 74 percent of speech discrimination, the left ear 
met a Level V designation.  Id.  Combining the Level I 
designation of the right ear (the better ear) with the Level 
V designation of the left ear, the resulting percentage 
evaluation for hearing impairment was noncompensable.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Looking to the results of the September 2000 examination, the 
Board notes that considering that the veteran's right ear 
manifests an average puretone threshold of 50, and 88 percent 
of speech discrimination, the right ear meets a Level II 
designation.  38 C.F.R. § 4.85, Table VI.  As the left ear 
manifests an average puretone threshold of 48, and 86 percent 
of speech discrimination, the left ear also meets a Level II 
designation.  Id.  Combining both Level II designations, the 
resulting percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

The Board has considered whether the provisions of 38 C.F.R. 
§ 4.86 apply, pertaining to exceptional hearing impairment.  
However, the evidence does not reflect that either of the 
veteran's ears manifests puretone thresholds of 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.86(a).  
Additionally, the evidence does not reflect a puretone 
threshold at 1000 Hertz of 30 decibels or less, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  As 
such, the veteran's hearing does not meet the patterns of 
exceptional hearing impairment.  In conclusion, the Board 
finds that the current noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board acknowledges 
the veteran's contentions that his hearing is more severe 
than a noncompensable rating.  However, the evaluation of 
hearing loss is based on applying the rating criteria to the 
objective clinical findings obtained from audiometric 
testing.  The veteran's lay assertions in regard to his 
difficulty hearing are insufficient to establish entitlement 
to a compensable rating because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See 
Lendenmann, 3 Vet. App. at 349.  On the basis of the 
objective evidence, the veteran's bilateral hearing loss 
simply does not support assignment of a compensable rating.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, the evidence does not reflect, nor does the veteran 
specifically contend, that his bilateral hearing loss 
adversely affects his employment.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  See 38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's 
sensorineural hearing loss has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

